Lumpkin, J.
1. An equitable petition praying for an injunction should be-verified. Civil Code, §§ 4965-4967; Boykin v. Epstein, 87 Ga. 25. Where a suit for divorce was filed by a husband against his wife, and she filed an answer in which she also, by way of cross-petition, prayed *654for alimony and injunction, this should lidve been verified; and in so far as it prayed for extraordinary equitable relief it was subject to be stricken for want of verification. But where the judge issued an order nisi upon it, and it was then amended, setting up additional grounds and an additional prayer for injunction, and an affidavit was attached to the amendment, stating that “the facts stated in the above and foregoing amended plea are true,” there was no error in overruling a demurrer to a cross-petition as a whole for want of verification.
Submitted May 25,
Decided July 11, 1907.
Application for alimony. Before Judge Mitchell. Berrien superior court. November 2, 1906.
Hendricks, Smith & Christian, for plaintiff in error.
2. Under the evidence, there was no abuse of discretion in awarding temporary alimony and attorney’s fees.

Judgment affirmed.


All the Justices concur.